DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to the Request for Continued Examination (RCE) filed August 23, 2021.  Claims 29-30, 32-32, 35-36, and 38-39 are pending in the application.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-30, 32-33, 35-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim, US 2010/0217966 [hereinafter, Shim] in view of Chen et al., US 2006/0288010 [hereinafter, Chen] and Sasaki, US 2005/0083418 [hereinafter, Sasaki].
As per claim 29:
Shim teaches a computing system [figure 1], comprising: a processor [e.g., CPU 100]; e.g., main memory 300] that is presented to an operating system as main memory coupled to the processor, the memory comprising a volatile component [e.g., DRAM 320] and a non-volatile component [e.g., NVM 340], the non-volatile component of the memory to keep persisted pages of data so that the persisted pages of data are accessible to the processor without having to access a discrete mass storage drive [see figures 3 and 6; code/data are pinned to the NMV memory portion (340) of the main memory (300) so that the code/data can be later accessed from the NMV memory instead of the mass storage device 500]; 
Shim further disclose that the system can be a PDA, cellular phone, notebook computer, EBook, MP3, etc. [see para. 005 and 0071]. Shim, however, does not explicitly disclose that the system include a network interface and that both of the volatile and non-volatile component of the system memory is able to store data in compressed format.
One having ordinary skill in the art would readily recognize that the above-mentioned devices/systems commonly include a network interface so as the device can be connect to a network such as internet. 
Chen is one of the many references that teaches a PDA having a network interface [see the abstract].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the commonly practiced network interface, as explicitly taught by Chen, into the system of Shim so as the system can have access to the internet.
Furthermore, storing data in compressed format (within volatile and/or non-volatile memory) has been known and commonly practiced in the pertinent art, especially in portable devices such as that of the Shim-Chen combination. 
Sasaki explicitly disclose that a cellular phone having a main memory 7 for storing data in compressed format [see figure 1 and para. 0092].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teaching of Sasaki into that of the Shim-Chen combination by configuring the main memory (that include both volatile and non-volatile components) to store or to have the ability to store compressed data.

As per claim 30:
see figure 1, para. 0037, secondary storage device 500 can be a hard disk drive].
As per claim 32:
Shim also teaches the further claimed limitation of “wherein the volatile component of the memory comprises dynamic random access memory (DRAM)” [see again figure 1, DRAM 320].
As per claim 33:
Shim also teaches the further claimed limitation of “wherein the pages of data are migratable to the non-volatile component of the memory” [see figure 4, para. 0046].

For claims 35-36 and 38-39:
The claimed method basically comprises the steps that are carried out by the corresponding elements in claims 29-30 and 32-33.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 29-30 and 32-33.
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive. Applicant argued that Sasaki does not disclose compressed data stored in both volatile and non-volatile component of a memory [see remarks filed 6/23/21, page 1].  However, both components of volatile and non-volatile memories in a main memory is already taught by Shim.  Sasaki teaches that main memory can store compressed data.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teaching of Sasaki into that of Shim by configuring the main memory (whether it is a volatile memory, non-volatile memory or the combination thereof) to store compressed data.  This is because storing data in compressed format in either volatile or non-volatile memory has been known and commonly practiced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dye, US 6145,069, teaches a flash memory that can store data in compressed format [see col. 4, lines].
Pattisam et al., US 5,357,614, teaches that in order to maximize the amount of information that can be stored in a flash memory, it is preferred that the information is stored in a compressed format [see col. 13, lines 21-24].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137